Exhibit 10.1

 

 



[date]

 

[investor name]



[investor address]

 



Re: Investment in Bluesphere Corp.

 

Dear []:



 

This will confirm the terms on which you will invest in Bluesphere Corporation
through Eastern Sphere, a 100%-owned subsidiary of Bluesphere Corp
(“Bluesphere”). You will invest $[] in Bluesphere in exchange for [] shares of
common stock of Bluesphere (the “Shares”). The Shares will be delivered to your
order promptly after the receipt of the $[] in accordance with instructions to
be provided separately. The Shares are restricted under applicable US securities
laws for a period of six months and may only be offered or sold pursuant to a
registration statement under the Securities Act of 1933, as amended, or an
exemption therefrom. Please indicate your acceptance of such terms by
counter-signing where indicated below.

 

 



Yours truly,



 

Shlomi Palas, CEO

 



Agreed and accepted:

 

[]

 



 

____________________



 

 

 

 



 

